PER CURIAM.
We affirm the conviction but remand to the trial court to correct an inconsistency between the orally pronounced sentence and the written sentence as to Count XIV. The trial court orally pronounced a five year sentence while the written sentence imposed a prison term of 15 years for this count. The error is clear and its correction does not change the aggregate sentence appellant received.
Therefore, the appellant’s conviction is affirmed and the matter is remanded for correction of the sentence as to Count XIV.
AFFIRMED; REMANDED FOR CORRECTION OF SENTENCE.
PETERSON, GRIFFIN and PLEUS, JJ., concur.